

ESCROW AGREEMENT
 
This ESCROW AGREEMENT (this “Agreement”) is made and entered into as of December
30 2011, among BARACK FERRAZZANO KIRSCHBAUM & NAGELBERG LLP, (the “Escrow
Agent”); ENER1, INC. (“ENER1”), and WANXIANG INTERNATIONAL INVESTMENT
CORPORATION (“Wanxiang”).
 
RECITALS:
 
A.  ENER1 and Wanxiang EV Co., Ltd (“Wanxiang EV”) are parties to that
Sino-Foreign Equity Joint Venture Contract dated January, 2011 (the “Joint
Venture Agreement”) pursuant to which they have formed Zhejiang Wanxiang Enerl
Power Systems Co., Ltd., a Sino-foreign equity joint venture existing as a
limited liability company under the laws of the People’s Republic of China (the
“Company”).
 
B.  Pursuant to the terms of the Joint Venture Agreement, ENER1 is to make an
initial contribution of $24,000,000 (the “Contribution”) to the equity of the
Company.
 
C.  Wanxiang has agreed to enter into that certain Loan Commitment dated even
date (the “Loan Commitment”) (x) to lend $20,000,000 to ENER1 for the purpose of
financing $20,000,000 of the Contribution and (y) to lend an additional
$20,000,000 for the purpose of financing in a like manner a subsequent
$24,000,000 contribution by ENER1 to the equity of the Company, all pursuant to
the terms and provisions of the Loan Commitment, provided that Wanxiang’s entry
into the Loan Commitment is conditioned upon ENER1 placing the balance of the
Contribution ($4,000,000, referred to herein as the “Escrow Fund”) into escrow
pending the occurrence of certain events specified herein.
 
D.  Escrow Agent is unwilling to enter into this Agreement and undertake the
duties imposed on it hereunder without the benefit of the exculpatory,
indemnification and other provisions hereinafter set forth, and the ENER1 and
Wanxiang have agreed to all of those provisions in order to induce Escrow Agent
to enter into this Agreement and undertake those duties.
 
AGREEMENT:
 
In consideration of the foregoing Recitals, which are incorporated by this
reference as an integral part of this Agreement, and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
considerations, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
 
Section 1.            Appointment of Escrow Agent; Acceptance.  ENER1 and
Wanxiang hereby appoint and designate Escrow Agent as escrow agent solely for
the purposes and having only those duties specifically set forth herein, and
Escrow. Agent hereby accepts such appointment on the terms and conditions set
forth herein.

 
S-1

--------------------------------------------------------------------------------

 

Section 2.            Delivery of Escrow Fund to Escrow Agent.  Immediate upon
execution of this Agreement, ENER1 shall deposit with Escrow Agent Four Million
Dollars ($4,000,000) by wire transfer of immediately available funds in
accordance with the instructions attached hereto as Exhibit A.  Escrow Agent
agrees to receive, hold and dispose of the Escrow Fund in accordance with this
Agreement.  Escrow Agent may initially deposit the Escrow Fund into its general
IOLTA client funds account (which account does not pay interest).  As soon as
practicable, and subject to receipt from ENER1 of a completed Internal Revenue
Service Form W-9, Escrow Agent shall place the Escrow Fund into a segregated
interest bearing demand account at The Northern Trust Company with any interest
accrued thereon payable solely to ENER1 notwithstanding the disbursement of the
Escrow Fund under Section 3.
 
Section 3.             Release and Delivery of Escrow Fund.
 
Escrow Agent shall disburse the Escrow Fund or any portion thereof upon and
pursuant to any of the following:
 
(i)  receipt of joint written directions from and by ENER1 and Wanxiang that are
deemed satisfactory to Escrow Agent;
 
(ii)  receipt of an order of a court directing the disbursement of the Escrow
Fund;
 
(iii)  Escrow Agent’s determination that the initial $20,000,000 disbursement of
the loan described in the Loan Commitment has closed and the proceeds of the
Loan have been delivered to the Company, in which case the Escrow Fund shall be
disbursed to the Company upon Escrow Agent’s determination that all regulatory
requirements applicable to such disbursement have been satisfied (in making such
determination Escrow Agent may rely on written information provided by Wanxiang
or its Chinese counsel). Escrow Agent shall give both ENER1 and Wanxiang two
business days advance electronic mail notice of a proposed disbursement in
accordance with this clause (iii); or
 
(iv)  in the event none of the foregoing have occurred by May 1, 2012, the
entire Escrow Fund shall be disbursed to ENER1 if the proceeds of the initial
$20,000,000 disbursement of the loan described in the Loan Commitment has not
been delivered to the Company as a result of a breach of the Loan Commitment on
the part of Wanxiang. Otherwise, in the event none of the foregoing has occurred
by May 1, 2012, the Escrow Fund shall be disbursed as set forth in (v) below.
 
(v)  notwithstanding the above, if (a) ENER1 has not commenced a Chapter 11 case
under Chapter 11 of the United States Bankruptcy Code on or prior to January 31,
2012, or (b) on or prior to January 31, 2012, the Company is prohibited by any
applicable statute, law, rule, regulation, order or decree of any Chinese or
United States court, agency or other governmental authority to continue in
existence or pursue in any material respect the business specified in the Joint
Venture Agreement or in its other organizational documents due to no fault of
Wanxiang or ENER1, the Escrow Fund shall be disbursed as follows:
 
A.  $2,000,000 to Wanxiang (hereinafter, the “Termination Payment”) and,
 
B.  Upon receipt of a Termination Document (defined below), the balance of the
Escrow Fund to Enerl.

 
-.2.-

--------------------------------------------------------------------------------

 
 
Acceptance of the Termination Payment by Wanxiang pursuant to Section 3(v)(A)
shall constitute (y) the agreement of Wanxiang, Wanxiang EV and the Company to
the termination of the Joint Venture Agreement or of ENER1’s interest in and
under the Joint Venture Agreement, whereupon the Company shall promptly submit
all applications to the Approval Authority (as defined in the Joint Venture
Agreement) to terminate and dissolve the Company pursuant to the terms of the
Joint Venture Agreement or, as the case may be, to terminate ENER1’s interest in
and under the Joint Venture Agreement and (z) the full release of ENER1 of all
duties, responsibilities and obligations whatsoever under the Joint Venture
Agreement, the Loan Commitment and any other agreements or documents in
connection with the transactions contemplated respectively thereby.  The
provisions of this paragraph shall survive any termination of this Agreement and
the resignation or removal of Escrow Agent.
 
Escrow Agent shall give both ENER1 and Wanxiang eight business days advance
electronic mail notice of a disbursement in accordance with the
foregoing.  Within four business days after such notice Wanxiang shall provide
to ENER1 and Escrow Agent the form of any document reasonably necessary from
ENER1 to give effect to the termination of the Joint Venture Agreement or the
termination of ENER1’s interest in and under the Joint Venture Agreement.
 
(vi)  if at any time Wanxiang notifies ENER1 in writing of its intention to
abandon the Company and its related commitments under the Joint Venture
Agreement due to no fault of ENER1 then the entire Escrow Fund shall be
disbursed to ENER1. Thereupon, Wanxiang, Wanxiang EV and the Company, as
applicable, each agree that the Joint Venture Agreement shall terminate and that
ENER1 and its affiliates shall be fully released and relived of all duties,
responsibilities and obligations and have no further liabilities whatsoever
under the Joint Venture Agreement, the Loan Commitment and any other agreements
or documents in connection with the transactions contemplated respectively
thereby.
 
Escrow Agent shall give both ENER1 and Wanxiang two business days advance
electronic mail notice of a disbursement in accordance with the foregoing.
 
(vii)           if at any time ENER1 notifies Wanxiang in writing of its
intention to abandon the Company and its related commitments under the Joint
Venture Agreement due to no fault of Wanxiang then the Entire Escrow Fund shall
be disbursed to Wanxiang. Thereupon, Wanxiang, Wanxiang EV and the Company, as
applicable, each agree that the Joint Venture Agreement shall terminate and that
ENER1 and its affiliates shall be fully released and relived of all duties,
responsibilities and obligations and have no further liabilities whatsoever
under the Joint Venture Agreement, the Loan Commitment and any other agreements
or documents in connection with the transactions contemplated respectively
thereby.
 
Escrow Agent shall give both ENER1 and Wanxiang two business days advance
electronic mail notice of a disbursement in accordance with the foregoing.
 
Each disbursement shall be by wire transfer or, if a wire transfer is not
possible, by such other payment method as Escrow Agent determines to be
appropriate.

 
-.3.-

--------------------------------------------------------------------------------

 
 
Section 4.            Responsibilities of Escrow Agent.
 
(a)           In the absence of willful misconduct or gross negligence, Escrow
Agent shall not be liable for any act which it may do or omit to do hereunder.
Any act done or omitted by Escrow Agent pursuant to the advice of counsel shall
be deemed conclusively not to constitute gross negligence or willful misconduct.
 
(b)           Escrow Agent may act in reliance upon any notice, document,
instrument, certificate, other writing or signature delivered to it, may assume
the validity and accuracy of any statement or assertion contained therein and
may assume that any person purporting to give any writing, notice, advice or
instruction in connection with the provisions hereof is acting in the capacity
in which he or she purports to be acting and has been duly authorized to do
so.  Escrow Agent shall have no duty to determine the authenticity of any such
item delivered to it, or to determine the accuracy of any statement contained
therein, nor shall Escrow Agent be obliged to inquire as to the form, execution,
sufficiency or validity of any such item nor to inquire as to the identity,
authority or rights of the person or persons executing or delivering the
same.  Escrow Agent may, at its option, treat its receipt of any document by
telecopy or e-mail as equivalent to receipt of the original document of which it
is a telecopy or e-mail.
 
(c)           The obligations and duties of Escrow Agent are confined to those
specifically enumerated in this Agreement.  Escrow Agent shall not be subject
to, nor be under any obligation to ascertain or construe the terms and
conditions of any other document or instrument, whether or not delivered to or
reviewed by Escrow Agent in any capacity at any time, and whether or not
referred to in this Agreement, nor shall Escrow Agent be obliged to inquire as
to the form, execution, sufficiency or validity of any such instrument or
document nor to inquire as to the identity, authority or rights of the person or
persons executing or delivering the same.
 
(d)           If Escrow Agent receives notice or becomes aware of any
conflicting demands or claims with respect to or relating to the Escrow Fund,
the rights of any of the parties hereto or any money, property or instruments
deposited pursuant hereto or affected hereby, or if Escrow Agent is otherwise in
doubt as to what action it is required to take hereunder, or as to the
completeness or accuracy of any certificate or other document delivered
hereunder, Escrow Agent shall have the right (but not the obligation), in its
sole discretion, without liability for interest, damages or otherwise, to
discontinue any or all further acts on its part otherwise required hereunder
until such conflict or doubt is resolved to its complete satisfaction and/or to
commence or defend any interpleader or other action or proceeding for the
determination of such conflict.
 
(e)           ENER1 and Wanxiang, jointly and severally, agree: (i) to indemnify
and hold Escrow Agent harmless from and against any and all costs, damages,
losses, judgments, fees of in-house or outside attorneys (whether regularly
retained or specially engaged), expenses, obligations and liabilities of every
kind and nature (except for such costs, damages, losses, judgments, fees,
expenses, obligations or liabilities caused by any act or omission of Escrow
Agent adjudicated by final non-appealable order of a court of competent
jurisdiction to constitute gross negligence or willful misconduct of Escrow
Agent) that Escrow Agent may incur, sustain or be required to pay in connection
with or arising out of this Agreement or the Escrow Fund; and (ii) to pay to
Escrow Agent on demand the full amount of all such costs, damages, losses,
judgments, fees, expenses, obligations and liabilities.  To secure the foregoing
indemnification and payment obligations, Escrow Agent is hereby granted a pledge
of and a security interest in the Escrow Fund and the right to disburse to
itself from the Escrow Fund amounts necessary to discharge such payment
obligations.  The provisions of this paragraph shall survive any termination of
this Agreement and the resignation or removal of Escrow Agent.

 
-.4.-

--------------------------------------------------------------------------------

 
 
(f)           In the event the Escrow Fund is attached or levied upon in whole
or part under an order of any court of competent jurisdiction or if the
disbursement of any of such funds is stayed or enjoined by an order of any court
of competent jurisdiction, or any order or judgment is made or entered by any
court of competent jurisdiction affecting the Escrow Fund deposited under this
Agreement, or any part hereof, Escrow Agent is hereby expressly directed to obey
and comply with all orders so entered or issued. Escrow Agent shall not be
liable to the ENER1 and Wanxiang or to any other person, firm or corporation by
reason of such compliance, notwithstanding that such order is subsequently
reversed, modified, annulled, set aside or vacated.
 
(g)           Escrow Agent shall not be entitled to any compensation for its
services as Escrow Agent.  Escrow Agent is not in that capacity a fiduciary of
any party hereto. Notwithstanding the role and services of Escrow Agent
hereunder and the fact that Escrow Agent serves as legal counsel to Wanxiang,
all parties hereto consent to the continued role and service of Escrow Agent as
legal counsel to Wanxiang in connection with the transactions contemplated by
the Loan Commitment and otherwise, and waive any actual or potential conflicts
of interest relating thereto.  The role of Escrow Agent hereunder shall not
increase in any respect the obligations and liabilities of Escrow Agent in its
capacity as legal counsel to Wanxiang, nor shall the role of Escrow Agent as
legal counsel to Wanxiang increase in any respect the obligations and
liabilities of Escrow Agent in its capacity hereunder.
 
Section 5.             Withdrawal or Removal of Escrow Agent.  Escrow Agent
reserves the right to resign at any time by giving written notice of resignation
to ENER1 and Wanxiang, specifying the effective date thereof. Within three (3)
business days after receiving the aforesaid notice, ENER1 and Wanxiang shall
appoint a successor escrow agent to which Escrow Agent may distribute the Escrow
Fund. From and after the effective date specified in Escrow Agent’s notice of
resignation, the sole responsibility of Escrow Agent hereunder shall be to
retain the Escrow Fund until receipt of (i) a written notice from ENER1 and
Wanxiang designating a successor escrow agent or (ii) a joint written
disposition instruction from ENER1 and Wanxiang or (iii) a final non-appealable
order of a court of competent jurisdiction directing the disposition of the
Escrow Fund, at which point Escrow Agent shall deliver the Escrow Fund to such
successor, as directed in such joint instruction or as ordered by the court, as
the case may be.
 
Section 6.             Termination.  This Agreement shall terminate upon the
disbursement of the Escrow Fund in accordance herewith.  Upon the termination of
this Agreement or, in case of resignation of Escrow Agent pursuant to Section 5,
acknowledgment by any successor escrow agent of the receipt of the Escrow Fund,
Escrow Agent shall be fully released and relieved of all further duties,
responsibilities and obligations under this Agreement; provided, however, that
the provisions of Sections 3(v), 3(vi), 3(vii), 4(e) and 7(f) hereof shall
survive any termination of this Agreement and any resignation of Escrow Agent.

 
-.5.-

--------------------------------------------------------------------------------

 
 
Section 7.             Miscellaneous.
 
(a)           Amendments.  No amendment or modification of this Agreement or any
waiver of its terms shall affect the rights or duties of any of the parties
hereto unless the party whose rights and duties are being affected consents in
writing to the amendment, modification or waiver. Escrow Agent, however, must be
a party to all amendments, modifications or waivers of this Agreement.
 
(b)           Governing Law; Choice of Forum.  This Agreement shall be governed
by and construed under the internal laws of the State of Illinois, without
regard to its conflict of laws or choice of law rules or principles. Any action
to brought by or against Escrow Agent under this Agreement shall be filed in a
state or federal court in Chicago, Illinois.
 
(c)           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.
 
(d)           Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.
 
(e)           Severabilitv.  In case any provision of this Agreement shall be
deemed invalid, illegal or unenforceable, the same shall be limited to the
minimum extent necessary to render it valid, legal and enforceable, or excised
from this Agreement, as circumstances may require, and the validity, legality
and enforceability of the remaining provisions of this Agreement shall not in
any way be affected or impaired thereby.
 
(f)           Expenses.  ENER1 and Wanxiang, jointly and severally, agree to
reimburse Escrow Agent upon demand for all reasonable attorneys’ fees and
disbursements incurred by Escrow Agent in connection herewith, and, without
limitation of the foregoing, to reimburse Escrow Agent upon demand for all costs
and expenses, including, without limitation, reasonable attorneys’ fees, which
Escrow Agent may incur as a result of any legal proceedings or the need for
legal advice or services in connection with this Agreement or the performance of
Escrow Agent’s duties hereunder.  Without limitation of immediately preceding
sentence, any expenses relating to the maintenance of the Escrow Fund and
disbursements therefrom, in addition to the expenses described in the
immediately preceding sentence (collectively, “Escrow Related Expenses”), shall
be payable, by unilateral action of Escrow Agent, out of the Escrow Fund to the
extent of funds available therefor. Escrow Agent shall have no responsibility
for the payment of any Escrow Related Expenses, and ENER1 and Wanxiang jointly
and severally agree to pay any such expenses that are not satisfied out of the
Escrow Fund.  Escrow Agent agrees to notify ENER1 and Wanxiang as to the amount
and purpose of Escrow Related Expenses it causes to be disbursed from the Escrow
Fund from time to time.
 
(g)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or by electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 
-.6.-

--------------------------------------------------------------------------------

 
 
(h)           Notice.  All notices, requests and other communications hereunder
shall be in writing (which shall include telecopier communication) and shall be
deemed to have been duly given if delivered by hand or by overnight express
delivery service or telecopied (if confirmed immediately thereafter in writing
both electronically, by the sending machine, and manually, by mailing a copy of
any notice, request or other communication by mail with first class postage
prepaid) to the applicable party at its address set forth on the signature page
hereto, or to such other person or place as any of the parties shall furnish to
the other parties in writing, except that notices of a change of address shall
be effective only upon receipt.  Except as otherwise provided herein, all such
notices, requests or other communications shall be effective upon actual receipt
or refusal to accept delivery thereof.
 
(i)           Headings.  The headings of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing the Escrow Agreement.

 
-.7.-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
Address:
BARACK FERRAZZANO KIRSCHBAUM & NAGELBERG LLP
Barack Ferrazzano Kirschbaum
 
& Nagelberg LLP
 
200 W. Madison, Suite 3900
  
    
Chicago, Illinois 60606
By:
/s/ Alexander Lourie
Attention: Alexander Lourie
 
Its: Partner
  
 
Address:
ENER1, INC.
1540 Broadway   New York, NY 10036
By:
/s/ Nicholas Brunero  
 
Its:
President    
Address:
WANXIANG INTERNATIONAL INVESTMENT CORPORATION
C/O Wanxiang America Corporation
 
    88 Airport Road    
Elgin, IL 60123
By:
/s/ Daniel Li
   
Its:
 
    
   
With Respect to Section 3:
 
 
 
WANXIANG EV CO., LTD.
Address:
 
118 Jianshe Z Road
    
 
Xiao Shan Economic Development Zone
By:  
/s/ Daniel Li
Hangzhou City, Zhejiang Province,
 
Its:
 
P.R. China
 
311215
     
  
With respect to Section 3:
     
 
Address:
ZHEJIANG WANXIANG ENER1 POWER
118 Jianshe Z Road
Xiao Shan Economic Development Zone
Hangzhou City, Zhejiang Province,
SYSTEMS CO., LTD., a Sino-foreign equity joint venture existing as a limited
liability company under the laws of the People’s Republic of China
P.R. China
 
311215
   
 
By:
 
      
   
Its:


 
S-1

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Wire Transfer Instructions for Escrow Account
 
Institution:
The Northern Trust Company
 
50 South LaSalle Street
 
Chicago, Illinois 60675
   
Account Name:
Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP
 
Clients Fund Account
   
Account Number:
4250427
   
Swift Number:
CNORUS44
   
ABA Routing Number:
071000152
   
For Credit To:
Barack Ferrazzano Kirschbaum & Nagelberg LLP
 
Clients Fund Account
   
Escrow Agent Contact:
Roberta Salas- (312) 984-3112
 
roberta.salas@bfkpn.com


 
A-1

--------------------------------------------------------------------------------

 